The defendant contends that a shotgun was improperly admitted into evidence because there was insufficient proof connecting him to it. We disagree.
The shotgun was one of a few items which was thrown out of a van in which the defendant was a passenger during a high-speed chase through Brooklyn. The officers involved in the chase sent out a radio call specifying the location where *617the items had been thrown, and within 15 minutes two brother officers arrived at the scene. They testified that there were no pedestrians in the area. They searched and found items matching the descriptions given by the pursuing officers, among them the shotgun.
The connection between the shotgun and the defendant cannot fairly be said to be so tenuous as to be improbable (see, People v Mirenda, 23 NY2d 439), and thus the shotgun was properly admitted (see, People v Cunningham, 116 AD2d 585). The shotgun was not irrelevant to the instant case as the defendant was charged, inter alia, with criminal possession of a weapon in the third degree.
The defendant’s remaining contentions have been considered and found to be lacking in merit. Thompson, J. P., Weinstein, Rubin and Spatt, JJ., concur.